Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 16-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claim 1. Specifically, the closest prior art is Root et al. (US 4948564) in view of Paek et al. (2008/0019866) in further view of Mansour et al. (6057165) and in further view of Doyle et al. (2013/03439565) and in a further view of Fleming et al. (US 6365417).
Root, Paek and Mansour and Doyle et al. do not teach the claimed first and second lips and the additionally recited intended uses.
Fleming et al. teach a first lip on their two sided immunostrip (547a) and a second lip on the other side (547b) (Figure 14) extending partially over the top of the immunoassay layers such that a center portion of the top of the set of immunoassay layers are capable of being uncovered to allow the biologic sample to contact the send of layers (Col. 12).
Fleming et al. does not teach a set of vertically-stacked immunoassay layers disposed within the housings wherein the housing includes a side wall extending at least a height of the set of vertically-stacked immunoassay layers and extending between a first lip disposed on a top of the set of vertically-stacked immunoassay layers and a second lip disposed on a bottom of the set of vertically-stacked immunoassay layers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.